MARTIN, District Judge
(orally). The merchandise in question consists of various fruits preserved with sugar and spices, commercially known as “chutney.” The return for duty was made under paragraph 263 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule G, 30 Stat. 171 [U. S. Comp. St. 1901, p. 1651]). That paragraph provides:
“Comfits, sweetmeats, and fruits preserved in sugar, molasses, spirits, or in their own juices, not specially provided for in tills act, one cent per pound and thirty-five per centum ad valorem. * * * ”
*912It is contended by the importer that the duty should have been assessed either at 2 cents per pound under paragraph 262 for “edible fruits * * * prepared in any manner, not specially provided for,” or, if not so dutiable, then at 20 per cent, ad valorem under section 6 of said act (30 Stat. 265 [U. S. Comp. St. 1901, p. 1693]) as “unenu-merated manufactured articles.” No question is made but what this merchandise consists of fruits preserved with sugar and spirits. I cannot conceive that the word “spices” changes its classification at all. In fact, it was not so claimed on the hearing by counsel for the importer.
It is claimed that the finding by the appraisers that this article is commercially known as “chutney” takes it out of the provisions of paragraph 263 and is not to be regarded as a preserved fruit. The article seems to be preserved fruit just the same, whatever name may be given to it by the party who prepared it. Cases cited by counsel for the importer relative to constructions that may be given to certain schedules, as affected by commercial usage or how the same may be commercially known, do not, in my opinion, apply to the case at bar. It seems to me that paragraph 263 squarely describes the merchandise in question.
The decision of the Board of General Appraisers is affirmed.